

113 S1984 IS: Credit Card Theft Sentencing Act of 2014
U.S. Senate
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1984IN THE SENATE OF THE UNITED STATESFebruary 3, 2014Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo enhance penalties for computer crimes, and for other purposes.1.Short titleThis Act may be cited as the
		  Credit Card Theft Sentencing Act of 2014.2.Enhanced penaltySection 1030 of title 18, United States Code, is amended—(1)in subsection (a)(2)(A), by striking in section 1602(n) of title 15 and inserting in section 103(o) of the Consumer Credit Protection Act (15 U.S.C. 1602(o)); and(2)in subsection (c)(2)—(A)in subparagraph (B)(iii), by striking and at the end;(B)in subparagraph (C), by inserting and after the semicolon; and(C)by adding at the end the following:(D)a fine under this title, imprisonment for any term of years not less than 25 or for life, or both,
			 in the case of an offense under subsection (a)(2) in which information of
			 1,000,000 or more cardholders (as defined in section 103(n) of the
			 Consumer Credit Protection Act (15 U.S.C. 1602(n))) is obtained;.